 DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. P. Scherer (Southeast) Corporation and Oil,Chemical, and Atomic Workers InternationalUnion, AFL-CIO-CLC. Case 1 l-CA-8691September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 27, 1980, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, tandconclusions2of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 3'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.'2 On August 27, 1980, the Board issued its Decision in Wright Line., aDivision of Wright Line, Inc., 251 NLRB 1083, which sets forth a two-stepmode of analysis for determining causation in cases arising under Sec.8(aX3) or (I) of the Act. Although the Administrative Law Judge in theinstant case did not apply the precise Wright Line analysis, we find hisanalysis is not rendered defective by Wright Line. Thus, the Administra-tive Law Judge's findings at sec. C, pars 1-8, of his Decision constitute afinding of a prima facie showing sufficient to support the inference that amotivating factor in Respondent's decision to discharge Hal Stewart wasStewart's engaging in protected activities. The Administrative Law Judgefound that Respondent discharged Stewart on the basis of statements hehad made which a supervisor of Respondent had provoked by threaten-ing Stewart for his involvement in a union organizing campaign.The Administrative Law Judge's findings with respect to Respondent'sdefense satisfy the second step of Wright Line. In sec. C, par. 8, the Ad-ministrative Law Judge implicitly rejected Respondent's contention thatbecause Respondent's president decided to discharge Stewart, solely onthe basis of the statements Stewart made during this exchange with thesupervisor, Respondent has proven that, in the absence of protected ac-tivity, it would have discharged Stewart. Respondent's argument over-looks the causal relationship between Supervisor Penegar's antiunion out-burst and Stewart's response. Stewart's threats cannot be isolated fromPenegar's threats, which are, in turn, inseparable from the union animusthey carry. Therefore, Stewart's threats, asserted as the legitimate groundfor discharge, cannot serve to rebut the General Counsel's prima faciecase under Wright Line. Nor can Respondent assert that, in the absenceof any protected activity, it still would have discharged Stewart for hisconduct because, absent the statement Penegar made about Stewart'sunion activities, it is not clear any threats would have been exchanged atall. (Nor has it been asserted or shown that Stewart's threats were an ex-cessive response to Penegar's outburst.) Therefore, we conclude that theAdministrative Law Judge's analysis is in harmony with the analyticalobjective of Wright Line and we affirm his conclusion that Respondent'sdischarge violated Sec. 8(a)(3) and (I) of the Act.I We have modified the Administrative Law Judge's recommendedOrder to include the full reinstatement language traditionally provided by258 NLRB No. 51ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,R. P. Scherer (Southeast) Corporation, Monroe,North Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Hal A. Stewart immediate and full re-instatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights and privileges previously enjoyed, andmake him whole for any loss of earnings he mayhave suffered as a result of the discriminationagainst him in the manner set forth in the sectionof the Administrative Law Judge's Decision enti-tled 'The Remedy."'2. Substitute the following for paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."4. Substitute the attached notice for that of theAdministrative Law Judge.the Board. We have also modified his recommended Order to include theproper cease-and-desist language "in any like or related manner."Further, we have modified his recommended Order to include a provi-sion that all pertinent records be made available to the Board for the pur-pose of computing backpay.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.400 R. P. SCHERER (SOUTHEAST) CORP.WE WILL NOT fire employees for engagingin union and concerted activities with otheremployees for their mutual aid and protection.WE WILL NOT unlawfully interrogate ouremployees about their union sentiments or ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Hal A. Stewart immediateand full reinstatement to his former job or, ifsuch job no longer exists, to substantiallyequivalent employment without prejudice tohis seniority or other rights or privileges previ-ously enjoyed, and WE WILL make him wholefor any loss of pay he may have suffered byreason of our discharge of him, plus interest.Our employees are free to become or remain mem-bers of Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO-CLC.R. P. SCHERER (SOUTHEAST) CORPO-RATIONDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: On Octo-ber 22, 1979,' Oil, Chemical, and Atomic Workers Inter-national Union, AFL-CIO-CLC, herein called theUnion or the Charging Party, filed a charge against R. P.Scherer (Southeast) Corporation, herein called the Com-pany or Respondent, alleging that it had violated Section8(aXl) and (3) of the National Labor Relations, asamended, herein called the Act. The charge was amend-ed on October 30 to include, as an alleged discriminatee,Hal Austin Stewart. The Regional Director issued acomplaint on December 5 alleging that SupervisorCharles Penegar violated Section 8(a)(1) of the Act byinterrogating employees and soliciting their grievances inearly September and that Respondent violated Section8(a)(3) and (1) of the Act by its discharge of Hal A.Stewart on September 15.Respondent's timely answer admitted the service andcommerce allegations, the status of the Union, and thesupervisory status of Respondent's plant manager, Sher-win Brown, Supervisors Penegar, Griffin, and Trull, andMaintenance Manager Ian Clontz, but denied that it hadviolated the Act in any way.The principal issue here is one of credibility betweenSupervisor Penegar and discriminatee Stewart and cor-roborating witness Staton and witness Jenkins. In evalu-ating the witnesses through their testimony, the contra-dictions and witness demeanor, I have concluded thatPenegar's testimony is not completely credible and havecredited Stewart, Staton, and Jenkins where their testi-Unless otherwise specified, all dates herein relate to 1979mony contradicts that of Penegar and have found thatRespondent violated Section 8(a)(1) and (3) of the Act.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Charlotte, North Carolina, on June11, 1980. Briefs from Respondent and the General Coun-sel have been received and considered.On the entire record in this case, including the exhibitsand testimony, and noting the contradictions in testimo-ny, and my evaluation of the reliability of the witnessesbased on the evidence and their demeanor, I make thefollowing:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSRespondent is a North Carolina corporation operatinga plant in Monroe, North Carolina, where it is engagedin the manufacture of soft gelatin capsules and relatedproducts. During the past year Respondent received atits Monroe plant, directly from points outside NorthCarolina, raw material and goods valued in excess of$50,000, and during the same period sold and shipped di-rectly from its Monroe, North Carolina, plant to pointsoutside North Carolina finished products valued inexcess of $50,000.Respondent admits, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.II1. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsIn addition to its Monroe, North Carolina, plant Re-spondent has what is termed a sister plant in Detroit,Michigan, which is engaged in the production of similarproducts, with similar machines, and over a period ofyears had a labor relations contract with the Union. Ac-cording to testimony, the Detroit plant is being phasedout of existence.The Monroe plant operates 7 days a week, 24 hours aday, with 4 shifts and a total of about 100 employees.Each of the shifts operates for a 12-hour period, from 6a.m. to 6 p.m. or 6 p.m. to 6 a.m., for 3 days and is thenoff 3 days and returns to work another 3-day cycle. Theactivity we are concerned with took place on the C shiftwhich is a day shift and has Penegar as the productionforeman. Clontz apparently heads maintenance for allshifts and is at the plant varying times during the weekbut usually works Monday through Friday during theday. Both he and Penegar reported to Sherwin Brownwho was the plant manager at the relevant time.Hal Stewart was a maintenance employee skilled at re-pairing various pieces of machinery as well as workingon plant equipment such as boilers. Stewart's direct su-pervisor was Maintenance Manager Clontz. When Stew-art worked in various departments of the plant, for thoseperiods he would be under the direction of the manager401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor supervisor of that particular department. Thus whenrepairing capsulization machines, on which he workedalmost every day, Stewart would be under the tempo-rary direction of Penegar.The Union began an organizational campaign at Re-spondent in late 1977 and had an election in early 1978,which it lost by one vote. An International representa-tive of the Union started another campaign in late 1978which continued through 1979.Stewart was active in both campaigns in attempting toget persons to sign union cards and was one of some fiveor six employees who attended a representation hearingin early 1979 on behalf of the Union. Respondent admitsit knew Stewart was active for the Union.Penegar had been with Respondent about 3 years andbecame a production supervisor on the C shift on Janu-ary 1, 1979. According to Penegar, in early April he hada number of complaints about Stewart, feeling that Stew-art was not cooperating with him, and he spoke toClontz and Brown who advised him to speak to Stewart.He testified that he did so and they agreed to forget theirpast differences and shook hands.Stewart agreed that he and Penegar did not get alongwell and stated that other employees did not get alongwell with Penegar either. He testified that somewherearound May or June Penegar accused him of egging on afight between two employees which he denied. Some 3or 4 weeks later, he was having trouble with one of theboilers and was attempting to get another boiler startedwhen he was paged by Penegar. Penegar said he wantedhim to take the face off a capsulization machine becausehe thought something was stuck inside. Stewart said thatwas not the trouble with the machine and he could notwork on the machine right then because he had to getthe other boiler started or else the whole plant operationwould stop. He said Penegar became very angry but thatnevertheless he went and worked on the boiler and thencame back to the machine, removed the head, found thatthe trouble was not as Penegar said, but as he had indi-cated to Penegar, and then fixed the machine.In August, Stewart had worked on a machine in Pene-gar's section and was about to go to lunch since thelunch period for maintenance employees started at 12o'clock, when Penegar told him to work on another ma-chine. He told Penegar it was his lunchtime. Penegarbecame very angry and told him to work on the machineanyway. Stewart stayed and worked on the machine andfixed it in about 15 minutes and went to lunch. When hereturned, the machine was idle since the machine opera-tor was at lunch. Penegar got very angry with Stewartagain in September because it took Stewart a while tocomplete work on a machine which had an electricalproblem. After Stewart completed the repairs, Penegarsarcastically said he should put Stewart into a white uni-form, meaning make him a production employee.Because of these run-ins, Stewart talked to Clontz inJuly and Clontz told him not to pay attention to Pene-gar.Clontz testified that on occasions Penegar was angrywhen he complained about various employees of Clontz.He felt that Penegar gave his men a rough time and hehad complaints from his men about Penegar's treatmentof them. Stewart talked to Clontz several times aboutPenegar's treatment of him. Clontz had no complaintsabout Stewart's work. Clontz said he felt Penegar over-reacted to situations and had a very demanding way ofspeaking which sounded angry. Stewart recalled Clontztelling him in September, when they were discussingPenegar, that he (Stewart) was doing his work and thatis all he had to worry about.According to Penegar, Stewart had already gone tothe lunchroom when he stopped Stewart and asked himto come back and work on the machine, stating that themachine had just developed difficulties. Jenkins, an em-ployee who left Respondent after being suspended, testi-fied that the machine was down and remained downafter Stewart fixed it, and that there had been no hurryto fix the machine but apparently Penegar was in ahurry.Penegar said that on another occasion a belt was slip-ping on a machine which had been worked on earlierthat morning by another maintenance employee and hewanted Stewart to take a belt from another machine andput it on this machine to get it working again. Penegarsaid the machine could only have been down 20 minutesor so because there were capsules in the tray.Stewart testified that machine had been down for sev-eral days, awaiting a new belt and that a belt of thewrong size had been received, was sent back and a newbelt should have been received shortly. There was a dis-pute as to what was said at that time but after the newbelt was received, apparently later that day, it was in-stalled.Penegar said he spoke to Clontz in early Septemberabout the two August incidents concerning machine re-pairs, but stated that he was not making a complaintabout Stewart but was just giving Clontz informationconcerning Stewart.B. Events of September 14 and 15According to Stewart, Respondent held a meeting ofemployees on September 14 during which an antiunionmovie was shown. Ducett, the southeastern director forRespondent, was then at the plant and following themeeting Clontz told Stewart that Penegar had been talk-ing to Ducett about run-ins that Penegar and Stewarthad. Stewart asked Clontz if he could talk to Penegarand Clontz said he could.Clontz stated that on that afternoon he talked to Stew-art for a couple of minutes and told him of a conversa-tion with Penegar and said he wanted Stewart to getalong with the supervisors, that it was important to doso. Clontz made no mention of Ducett in that conversa-tion and later stated he did not remember telling Stewartthat Penegar had complained to Ducett about Stewart.On the Monday following that Friday, Clontz wrote anemployee counseling record stating that on Friday after-noon around 5:15, after having a complaint from a super-visor that Stewart did not respond as quickly as his su-pervisor thought he should, and was not as cooperativeas the supervisor thought Stewart should be, he men-tioned it to Stewart, who replied that he thought he wasdoing everything he could do to cooperate and did not402 R. P. SCHERER (SOUTHEAST) CORP.know what the other supervisor expected of him. Clontzwrote in his report that he told Stewart to make everyeffort to get along with his supervisor and it was impor-tant that he do so and asked Stewart to talk to Penegarand see if they could smooth out their differences.Stewart went to the capsulization department and toldPenegar he wanted to speak to him in private and theywalked into the maintenance department and stood in anaisle next to some bins. Stewart asked what Penegar hadtold Ducett. Penegar replied that he was a supervisorand was responsible for his department and was tired ofStewart holding his people up talking union to them andif he did not like it they could go outside and settle it.Stewart turned and went out the door and walked intothe middle of the street. Penegar came outside and stoodon the sidewalk some 15 to 30 feet away. Stewart toldPenegar to come out in the street and settle it once andfor all. Penegar said he would not. Stewart said hewould whip Penegar's "ass" and it would not be oncompany property or time. Penegar said if Stewart camearound his house he would kill him. About that time anemployee opened the door and spoke to Penegar andPenegar started back inside. Stewart told Penegar thething needed to be settled once and for all and asked himto call either Clontz or Brown. Penegar refused to do soand, since his shift was over, Stewart left and wenthome.Penegar testified that Stewart came to him late onFriday and said he wanted to talk privately and theywent to the maintenance department and stood next tothe bins. Stewart asked if Penegar were trying to getstars in his crown and, according to Penegar, Stewarthad his fists clenched. Penegar did not recall any men-tion being made of Ducett and said that nothing was saidabout union activities. According to Penegar, Stewartsaid they could settle this outside and he believed Stew-art wanted to go outside to discuss the matter furthersince their voices were getting loud and he felt Stewartdid not want to discuss this in the plant with peoplearound. He said he had no idea that a physical contestwould be involved in stepping outside. Penegar did notrecall seeing anybody in the area except one man whowas proceeding to his work. When they got outside, hetold Stewart that fighting was no way to settle anything,but Stewart threatened him, saying he would get himaway from the plant and he told Stewart that if Stewartcame around his house somebody was bound to get hurt.Penegar testified that he told Stewart he would informClontz and Brown of their meeting. Penegar, however,made no calls until after he met with the supervisor ofthe incoming shift and discussed orders, etc., with him.Employee Staton, who was then a janitor and hassince been promoted, was seen by Stewart, passing bywhile he and Penegar were in the maintenance room.Staton testified that he had come in through the backdoor and went past Stewart and Penegar through theother door and while passing heard Penegar tell Stewarthe was tired of Stewart going into his area and talkingunion. Staton is still employed by Respondent.Clontz testified that after 6 that evening Penegarcalled him at home and said he and Stewart had a run-inand that Stewart had threatened him. Clontz told Pene-gar to call Brown.Brown testified that he talked to Penegar on the phoneabout 8 p.m. saying there had been a previous call fromPenegar which he returned. Penegar said he and Stewarthad a run-in and that Stewart had asked him outside andthreatened him with physical violence, saying he wouldget him and not at the plant. Brown said he would be inthe plant the next morning to discuss the matter. Al-though Clontz was off on Saturday, he came to the plantand spoke to Stewart for a couple of minutes. Stewartsaid Penegar had threatened him and accused him ofbeing a union organizer and he had denied it. About thattime Brown wanted Clontz in his office. Clontz toldBrown of his conversation with Stewart but was notasked for any recommendations and made none.Penegar said he was called to Brown's office the nextmorning and Brown said he wanted to see if Penegar'sstory had changed and said, "Let's hear it." Penegar didnot recite the conversation but merely said he repeatedwhat he had said over the phone. His testimony was notexact on that conversation either, with Penegar sayinghe gave Brown an exact explanation of what happenedand then Brown told him to return to work. Penegaralso stated that he had been surprised by Stewart's"jumping him," and that he did not notice anybody elsein the maintenance room and that someone could havedriven a tractor-trailer behind him and he would nothave seen him.Thus Penegar did not deny that Staton was in the areaand appears to say he was so intent on what Stewart wassaying he would not have noticed anything or anyone inthe area. Another implication given Penegar's makeupwas that he had become extremely angry and was intenton Stewart. Brown asked Penegar if he had mentionedunion to Stewart and he said no. Penegar said he was notasked for any recommendation but told Brown that, as asupervisor, he thought he should not have to take thattype of abuse from an employee.Stewart reported on Saturday and worked for severalhours before he was called to Brown's office. Aftergreeting one another, Brown told him he was departingfrom the Company, that he had heard the story from hissupervisors, and they were right. Stewart asked if Brownwanted to hear his side and Brown said no and asked forhis keys, which Stewart gave Brown. He told Brownthat Penegar had accused him of holding up his employ-ees and talking union to them and Brown asked if Pene-gar had really said that. He stated that Penegar had.Brown testified he first spoke to Clontz that morningand Clontz said he had talked to Stewart who said Pene-gar had accused him of being a union activist in theplant. He called Penegar in and Penegar repeated hisstory, and denied he had accused Stewart of being activein the Union. Brown said that Penegar was very upseton Friday night but confirmed the events again on Satur-day. Brown called Stewart in and asked him about theaffair. Stewart confirmed it and in effect repeated thethreats that had been made and said that Penegar hadhassled him and it was not warranted. According toBrown, Stewart said they had stepped outside and Stew-403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDart had told Penegar he would get him and not at workeither and Penegar had replied that if Stewart camemessing around his home someone would get hurt. Ac-cording to Brown, Stewart said he had told Penegar thathe could not stay at home all the time and that he wasgoing to get him, if not at home, some place else. Browntold Stewart he could not tolerate that kind of threatsbeing made and felt he had to terminate him. Stewartsaid he was going to the National Labor Relations Boardabout it because he had been hassled by Penegar and ac-cused by Penegar of engaging in union activity. Stewartis 52 years old, stands about 6 feet, 2 inches, and weighsaround 270 pounds with some of it not being muscle.Penegar is 35 years old, stands 6 feet tall and weighs 185pounds.Barry Jenkins testified that somewhere around Septem-ber, prior to Stewart's termination, Penegar gave him aride home. During the ride Penegar said he was havingtroubles with Stewart who was for the Union and he didnot know how to handle it and asked how Jenkins wouldhandle it, knowing that Jenkins was friendly with Stew-art. Jenkins demurred, saying that they were friends andhe could not tell Penegar how to do it. Thereafter, ac-cording to Jenkins, Penegar asked what it would take toget him to vote for the Union and he replied that, if acertain person were made a supervisor, he would certain-ly vote for the Union. Penegar then asked what it wouldtake to get him to vote for the Company and he an-swered a cost-of-living raise and some other benefits.Penegar acknowledged giving Jenkins a ride home onone occasion and that he talked about Stewart, askinghow he could get along with him but stated he did notmention union in regard to Stewart. Penegar said therewas a discussion concerning unions, but his testimonywas very hazy concerning that. He said there was some-thing about votes and what it would take to vote andJenkins did say something about a cost-of-living raise.C. Conclusions and AnalysisFrom the testimony, it appears that Penegar has aquick temper and gets angry at what he considers aslight to his supervisory authority. The testimony showshe is a very demanding person who is impressed with hisauthority and overuses it in an apparent effort to be aneffective supervisor. From his appearance, he appears topossess very little humor, taking all things, includinghimself, very seriously.Staton's corroboration of Stewart that Penegar ac-cused Stewart of slowing up his employees talking aboutthe Union is credited. Staton is an employee recentlypromoted by Respondent and has no reason to be biasedagainst Respondent. Stewart's testimony was fairly con-sistent and in many places was corroborated by Clontz.Clontz did not recall, but did not deny, that he had men-tioned Ducett to Stewart. The Monday, post-terminationcounseling report is not derogatory in any sense and, asClontz said, Stewart may not have understood he wasbeing counseled.Stewart went to Penegar to discuss what Penegar wassaying about him to Clontz and Ducett, and asked to talkto him in the maintenance room. I conclude and find thatto Stewart's question of what Penegar was saying abouthim, Penegar, believing his supervisory authority wasbeing questioned, became angry and blurted out that as asupervisor he was tired of Stewart holding up his peopletalking about the Union and that, if Stewart did not likeit, they would settle it outside. Stewart accepted thechallenge by turning and going out the door and into thestreet. I cannot credit Penegar's testimony that Stewartasked him outside to discuss it further. Penegar's state-ment that his attention was so focused on Stewart that atractor-trailer could have been driven behind him with-out his noticing it belies his statements which seek togive the impression that, since their voices were gettingloud, it was best to go outside. Who would have beendisturbed by loud voices since they each only saw oneperson go by and leave the area? Penegar knew fullywell what he said about settling the matter outside but,once outside, reflected on what was happening and con-sidered that as a supervisor he could not be in the posi-tion of challenging an employee to a fight and might beputting his job in jeopardy and sought to put an end toit. The threats were exchanged and Stewart asked Pene-gar to call Clontz and Brown and get the matter settled.Penegar refused to do so. Stewart, feeling the matter wasat an end, went home.Respondent sought to make much of Stewart's weightand size as against Penegar but, considering their respec-tive ages and the fact that Stewart would be considereda bit paunchy, I would not consider Penegar over-matched and probably the odds the other way.Penegar reflected further on the matter and gave aslightly altered version of the affair to Clontz andBrown.When asked about the matter, Stewart freely admittedthe exchange of threats, feeling that under the circum-stances of being challenged by Penegar he was free tosay what he said.Brown, listening to Penegar's version which recitedthat Stewart asked him to step outside and then threat-ened him, decided to back his supervisor on that supervi-sor's version of the events and fired Stewart.I find the facts to be different and conclude that Pene-gar was angry at Stewart for talking union and being aunion proponent (see Jenkins' testimony) and on this oc-casion boiled over and precipitated the scene and thethreats. Finding that Brown discharged Stewart under amistaken view of the events and that the actual eventsshow that union animus played a significant part in pre-cipitating the confrontation and that Penegar hid thatfrom Brown, I conclude that the discharge violated Sec-tion 8(a)(3) and (1) of the Act.Penegar's testimony concerning his statements to Jen-kins were vague and, to some extent, grudging admis-sions of Jenkins' testimony. I find and conclude that Pen-egar did mention Stewart's union activities and did ques-tion Jenkins as to what it would take to get him to votefor and against the Union. I find that the latter question-ings violated Section 8(a)(1) of the Act as unlawful inter-rogation and were not a soliciting of grievances.404 R. P. SCHERER (SOUTHEAST) CORP.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act,occurring in connection with Respondent's business op-erations as set forth in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Hal A.Stewart on September 15, 1979, and refused to rehirehim, I recommend that Respondent offer him immediateand full reinstatement to his former or substantially simi-lar position, without prejudice to his seniority or otherrights and privileges, and that Respondent make himwhole for any loss of pay he may have suffered byreason of Respondent's discriminatory actions by pay-ment to him of a sum of money equal to that which hewould have normally received as wages from the date ofhis termination until Respondent offers him reinstate-ment, less any net earnings in the interim. Backpay, withinterest, is to be computed on a quarterly basis in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).2I further recommend that Respond-ent make available to the Board, upon request, payrolland other records in order to facilitate checking theamount of backpay due him and other rights he may beentitled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (1) of theAct by its discriminatory termination of Hal A. Stewartbecause he engaged in union and concerted activitieswith other employees for the purposes of mutual aid andprotection.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3. Respondent further violated Section 8(a)(1) of theAct by unlawfully interrogating employees about theirunion activities and sentiments.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record in this caseconsidered as a whole, it is recommended that:ORDER3The Respondent, R. P. Scherer (Southeast) Corpora-tion, Monroe, North Carolina, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily terminating employees becausethey engaged in union and concerted activities withother employees for their mutual aid and protection.(b) Unlawfully interrogating employees about theirunion sentiments and activities.(c) In the same or any similar manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Reinstate and make Hal A. Stewart whole for theloss of pay he suffered by reason of Respondent's dis-crimination against him in accordance with the recom-mendations set forth in the section of this Decision enti-tled "The Remedy."(b) Post at its Monroe, North Carolina, plant copies ofthe attached notice marked "Appendix."' Copies of saidnotices, on forms provided by the Regional Director forRegion II, shall, after being duly signed by an author-ized representative of Respondent, be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."405